Exhibit 10.8

QUICKSILVER RESOURCES INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

Director:                                     
                                                    

Number of Shares:                                       
                              

Date of Grant:                                       
                                       

Exercise Price:                                       
                                     

Expiration Date:                                       
                                  

Type of Option: Nonqualified stock option

1. Under the terms and conditions of the Quicksilver Resources Inc. 2006 Equity
Plan (the “Plan”), a copy of which is attached hereto and incorporated herein by
reference, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
grants to the individual whose name is set forth above (the “Director”) an
option to purchase the number of shares of the Company’s Common Stock, par value
$0.01 per share (“Common Stock”), set forth above at the price per share set
forth above (the “Option”). Terms not defined in this Agreement have the
meanings set forth in the Plan.

2. The Option will be for a term commencing on the Date of Grant set forth above
and ending at 5:00 p.m. Central Time on the Expiration Date set forth above.
During the term hereof, the Option will become vested and exercisable in
accordance with the schedule set forth below.

The Option will become vested and exercisable as to 1/12th of the total number
of shares (rounded up to the nearest whole share) on the last day of the first
full calendar month following the Date of Grant, as to 1/12th of the total
number or shares (rounded up to the nearest whole share) on the last day of each
of the 10 succeeding calendar months, and as to the balance of the shares on the
last day of the calendar month preceding the first anniversary of the Date of
Grant; provided, in each case, that the Director has remained a member of the
Board through the respective vesting date. Notwithstanding the vesting dates set
forth above, in the event of a Change in Control while the Director is a member
of the Board, the nonvested portion of the Option will become 100% vested and
exercisable.

In the event that the Director ceases to be a member of the Board by reason of
retirement at or after the age of 55 and completion of five years of service on
the Board, disability (as determined by the Committee in good faith) or death,
the nonvested portion of the Option will be forfeited immediately and the vested
portion of the Option will expire one day prior to the fifth anniversary of such
retirement, disability or death.

If the Director’s service on the Board is terminated for cause pursuant to
Section 141(k) of the Delaware General Corporation Law (or any successor
provision), the right to exercise this Option will terminate immediately.

If the Director ceases to be a member of the Board for any reason other than
such retirement, disability, death or termination for cause, the nonvested
portion of the Option will be



--------------------------------------------------------------------------------

forfeited immediately and the vested portion of the Option will expire on the
date that is three months after the date that Director ceases to be a member of
the Board.

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option will expire and may not be exercised after the Expiration
Date set forth above.

3. The exercise price for shares purchased by the Director may be paid (i) in
cash or personal check acceptable to the Company, (ii) by the transfer to the
Company of shares of Common Stock having a value on the date of exercise equal
to the aggregate exercise price or (iii) by a combination of the foregoing
methods.

4. The Director will have none of the rights of a stockholder of the Company
with respect to any shares of Common Stock underlying the Option until such time
that the Director has been determined to be a stockholder of record by the
Company’s transfer agent or one or more certificates of shares of Common Stock
are delivered to the Director upon due exercise of the option. Further, nothing
herein will confer upon Director any right to remain in service on the Board.

5. The Director hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Director under this Agreement without the
Director’s consent.

ACCEPTED:

 

 

 

Signature of Director

 

2